DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          JAMES LEVELL, III,
                              Appellant,

                                       v.

              WILLIAM D. SNYDER, Sheriff of Martin County,
                             Appellee.

                               No. 4D17-2736

                           [February 14, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Barbara W. Bronis, Judge; L.T. Case No. 17-611CA.

  James Levell, III, Stuart, pro se.

  Brittany Brooks of Martin County Sheriff’s Office, Stuart, for appellee.

PER CURIAM.

  Affirmed without prejudice to Appellant filing a timely Rule 1.540
Motion for Relief from Judgment.

  Affirmed.

WARNER, MAY and DAMOORGIAN, JJ., concur.

                           *           *         *

  Not final until disposition of timely filed motion for rehearing.